OFFICE OF THE AlTORNEY GENERAL OF ‘TEXAS




Honorable Waltw? Kurahtaon
County httorney
HaakeLl County
Eaakell, Texas
IMar Sir:




                                          loh minutes were
                                          4 by hia probe-
                                           pay uid ClorJc
                                         arniorr,  aaifl ttorv-
                                           pemfomr4 after




                              tha County Gle&     to make rush
                              inff ex?




thl6   4+pertment.
             The applfaable rtetutsr  defining th$ dutlo6 of
the County Clerk in relation     to tbs Cam&asfonsre* Court
are krtiolrs    1940, Z345 end 2349, Vernon*a Anmtated Clril
Gtatutss, which (tre a6 Wllonar
Honorable Falter       ~~urchiaon, rege 8



                *Artlola lQ4G. Thor shell be er-officio
       clerks     of the ocm&iselonere oclirt."
              "Artlole   zs4b.     The county 0101% shell be
       ex-officio     Clark of the oOmmlaAIonera court; m&
       he shell attend      upon eich term of acrid commla-
       8iOnere OOUrtt     preserve    end keep all books, papers,
       records an6 erfecta belon&g           thereto,   issue ill
       notIae6, urlta end prooear neoeaum             tar the prcp-
       ar axeoutlon of the powma end dutlea of the ecua-
       misalonera oourt        and perform all auoh other &tier
       ea may be preacdbed         by lew.*
             “AlWcle  zi349. The oourt ahell require the
       county plbrk to keep AUitAbh book8 in whioh A!!mll
       be reoordrd the prooee4lnga of ecroh term Of the
       oouti; which reoord shell ba reeO and rIgned artor
       s~oh term by the county Ju&e, or the &oazbAr pm-
       sldl6& and attemte$ by the clerk.    The olork ahall
       also record all aWhorlA& proceedings of the
       court between t%naa; And auah reoord ahall be
       read And Bigue& On the iirAt'dAy   Or the tam nati
       after such proceedlags  oeaurr&a.*
            30 do not: ballwe      these   POVfBiOQA or the law or
            protialona
a ny o th e r           th6f r a ha*@ 6lcm able to find were
Intended to require    bb   alerk,    or to: perelf    the ocamiaaloJi-
ers* oourt to iequlre     the eou&y atirk,         as A pert of the
lOgA   datba Or hia OrriOSi     t0  OUT8 tha  dareotb    OT make up
r0r the derlclcnolrs    br one who may have FZWOded him ln
hi0 office.
          W6 bAa0 this oplnlon upon the &ooisIcn or the su-
preme Court of Texas. in Wiillla Y. Jouea, 11 Ter. 804. This
ia A @ARCarhem%n the UiAtrht     Clerlt Or &ni@ee     GOUQtJ,
TBxea, in 1854 wad hla~predeoesaor      ia Office for work par-
romea by hlai In ~,#&lrrg UE to date reoords whlah such pm-
tmeseor  had negU~+.ly     r6ihd  aad:  amitted to enter, au4
which the Dietriot  Clerk bringi&     the Auit had Yoluntarilt
entered  roporly and b, u&t down to dote.        The Supreme
Court heE& thet he ao ur a not reooter fcbr tha meeon @en
by Judge Lipso-b   as roiionsr
Honorable         Welter )fwohi6on.            Fa&e 3



                  filllthough his decieion           WAN rendered        e long ttie    ego
we   hue       found    no   oaoe   And   no   act    0r   the   L~ioieture     overruling
it   And, Although the dOOiaIpn woe rendered In a cam in-
YOi ring the Dlatrlot Clerk we think that In the ebsenoc or AII
opinion 0r the court or or A AtAtUtO  to  the oontrery the -0
would be the aeae in cam of A Oounty Clerk.

           It Is Well      AettJed law In the.Stqte    of TexAa that
the ooxrElseIoner%’ court Is A court or ltiited          juriaaictfon
and derives lta paore only by ezpresa prorielona 0r the Con-
OtitUtiOn  en@   the atetUte8     or from neoeseary hpliOAtiOn      found
within the oon%tItutIonal        end statutory  provisI&e.      Ihe Con-
stitution    drtlole   7, Section 1.8, $IreA the ommI%sIoner%’
court jur~adlotlon     over all county bualnera.,      4. 1243x-t
                                                                0r seib
SeotIon 18, 0r Mtlcle         V, Conetltution  of Terse, is aet out
ea   r0ii0m:




        by this        Colutltutlon  end the ~AWAof the StAte,
        or a6 MY         be hereAttOr  preaoribed.*
              we hate many deolrrlonr  0r the aourts or Tnraa a+
ployiug the phrase *oouuty bualnebcw ea used In thla oonatl-
tutlouel    provlelon   end there oplnlcna hors  given    many varlourr
defluItloua     or the tern as it related to the partloular       emttera
and raota then bsrorc them tar edjudloetlon.           Bao+or,  we do
not yet hare, end perhapo ILOYW       ehell h*Ye, any oouiplete or
all-lnoluslve     aerinition   that 00ula be aaid to clearly     Aet
out the bounderiee or the area of aotlon or the oommlAaIonorA*
oourt, end of whioh It 03uld be .aeId regardfag         any oonoofrAble
uituatIo~&ft%w$ch       such court might be cdlled upon to take
AOtiO&I:             , or, this IA not, *oounty bualnese’ .”
            Tt  ray   be Mtely   aald, however, that the ooem.iA-
eloners * OOUe IS the gc+erXXi~ body Or the COUBtY With        JUtiS-
diction  that touohee in ~omo reapeot almo%t every reawre or
the county’fi buaIneAs, %e% Ehl.inger 0. Clark, 8 S. X. (Sd!
6661 and the court has full and geneml ohvee of the bu%ine%A
or the Cmty,        Gusset v. ~ueoee County ESS 8. % 687. Aad
the taw woounty       bualncas c ahoula be &en   A bzoad ad liberal
oonatruotion    A0 ae not to defrat the W.rpo%%a Of the law.
clem y. all.as       County Emis VAro   IslAnd t%vOO sfet., 875
F. 0:. 137-148.
l3onorable   %lter   Eurehiaon,   Page 4


            y:e have been unable to find any authority     aptdrf-
aally aUthOritlIl$ the C&iiQ1S81Onam* Court to eaploy any
person to index the rolnutee or the CaElal8aione~s~ GoUrt
other than the County Clerk hlrreli.      %e think It 18 clear,
however, in view of the opinion of the Lupmme Court in
sill18  ‘v. Jones,   uupra, that it is not the duty or the
present County Clerk to bring Ur to date the Indexso whlah
his predeoeseor felled    to mske. We take the view that ir
it Is neoemsary ior the go06 of the ooudy,      t,bt tJwm in-
Quo8 be brou+t up to date, and your latter       lndioetes    that
it Is neoeaeery,    the buslnes8 of arranging ror thair being
brought up to date wwld be county businssr within the pur-
view of the cOnstItutIona      provlslon hemlnabove set out.
            You a r eldvi8e6 that It Is the oplalon of thlr
&eprrtment that the Ootamlssloner8~ Court could under the
powam and jurialiatlon      at oounty buslnesr conferred by the
Constttut$on and the laws of thl8 State employ either the
County Olerk, pr0v1QeU the work ir done by the County clerk
at a t&e the regular dUtle8 0r hi8 0rri00       do not re ulre
his attention;   or by-.-a third patron employed by tha 8 O&&S-
.sloners* Court for the r~soifio     purpose or making those
inbxe8   by and with the consent of’the     County Clerk.   It is
our further opidon     th8f, sinae a8 pointed out.ebOvo, the
bringlag up to date of theas 1566x0s      fs not a part of the
duties l.qpseQ upon the Wuatp Clerk by law, swh o~mp6588-
tion as ha laight be aid for this extra work pauld not bo
ohargeable against hE10acoount as part 0r his fee8 0r 0rrs0e.
             It should ba kept In alnQ that If the Con&ssloners’
Court   eegloys so0e t&&r4 pereon to prrfoXB thi8 work the
per8on eo am loyed 8houl.d have tha approval of, and &he Can-
tisslonsmr     e ourt in BO engaging hlrm, should have the eon-
sent of the County Clerk ror the maeon       that the County Clerk
is the guardian and outatoblan of the reoords or hi8 offloe
and he is mepOn8ib&l      ror the aam ana 8are-k6epiW    or the
sam ~irmspeotfve      of who nay be using th* or WTfom~iWt
mrk upon the&
           It should hem be pointe% out that       thi8    OPbiOn
1s pradioated   upon the Jbot and the rindim3 that If is not
the Quty or the Oountiy Clerk to brinS       to date inQsxes
to ma cotnei~fif~~~-~*  Court@e l~inute8 Yi lah his pmQeoos8or
                                         w
rnile& to ~iak0 WQ dmuld be distinguisb3       rrapr    easas   where-
in ths cOtmy    Clerk ia mquimd as part     o? the     dUth8     of
his ofmae    q& to raew and replaos old SnQ worn mtootds
     Honorable   Walter 1^urahi8on, Fage 5



     and indexeti.    The8@ last  dutie8 6m pleoed upon the County
     Clerk by the atetutss     and are part of the work ror which
     his rest3 or 0rri0a   are paid.
                It 16 only beoause of our view under the faots
     presented by you, that the rork here to be done is not the
     duty or the County Clerk under the law that the feats hem
     OPD be airtinguiahee  rr05 the Oa88S or TPrmnt County v.
     Ragem, 125 C. :3. 593 (Sup. Ct. 135 5. Vi. 1101, and Tarmnt
     County v. Butler, 80 S. ?t. 666, in both ot nhloh oaliea it
     wae held that the Coen?lnsfonem ’ Court had no Fewer to m-
     ploy the County Clerk ant! to pop him a sum of money over
     and above the mgular   foes or ralary of hi8 ofilce  for making
     new and improved inQexe8 dnoe under the iaots in those
     oase8 it wa8 the m@l8r     logal duty oi the County Clerk to
     n&co the Indexes in que8tion.
                                         Your8   very truly




                                                 Robert P. Cherry
                                                        MSi8tUIt




I;